DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention I of claims 1-9 in the reply filed on 3/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kim et al. (US 7,288,949 hereinafter Kim).
As to claim 1, Kim discloses in Figs. 4a-4b, a testing module for a semiconductor wafer-form package (DUT insert into socket 315 as shown in Fig. 4a), comprising: a circuit board structure (320 as shown in Fig. 4a), comprising two edge regions (325a and 325x regions) as shown in fig .4a) and a main region (region for socket 315 for inserting the DUT as shown in Fig. 4a) located therebetween; first connectors (335a as shown in Fig. 4a), located over the edge regions and connected to the circuit board structure (320 as shown in Fig. 4a); a first connecting structure (345a as shown in Fig. 4a), located over and distant from the circuit board structure (320 as shown in Fig. 4a); second connectors (325x as shown in Fig. 4a) and third connectors (345X as shown in Fig. 4a), located over and connected to the first connecting structure (345a as shown in Fig. 4a), wherein the third connectors (345X as shown in Fig. 4a) are configured to transmit electric signals for testing the semiconductor wafer-form package (DUT as shown in Fig. 4a) being placed over the main region (region for socket 315 for inserting the DUT as shown in Fig. 4a); and a first bridge connector (375a as shown in Fig. 4a), electrically coupling the circuit board structure (320 as shown in Fig. 4a) and the first connecting structure by connecting the second connectors and the first connectors (as shown in Fig. 4a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 7,288,949 hereinafter Kim), in view of Frame (US 6,552,528 hereinafter Frame).
As to claim 2, Kim discloses in Figs. 4a-4b, all of the limitations except for wherein the first bridge connector comprises a plurality of parallel conductive wires.
However, Frame discloses in Figs. 4b, wherein the first bridge connector comprises a plurality of parallel conductive wires. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Kim and provides wherein the first bridge connector comprises a plurality of parallel conductive wires, as taught by Kim for transmitting faster signal to tester during testing. 
As to claim 3, Frame discloses in Figs. 4b, wherein the first connecting structure comprises a circuit board or a plurality of parallel conductive wires (Fig. 4b).
Allowable Subject Matter
Claims 8-9 allowed.
Claim 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 4-7, the prior art does not disclose the third connectors independently are overlapped with a respective one of the fourth connectors along a stacking direction of the semiconductor wafer-form package and the testing module, as recited in claims 4-6; and an elastic element, located over the main region, wherein the elastic element is sandwiched between the semiconductor wafer-form package and the circuit board structure, as recited in claim 7; and wherein two or more than two testing modules are electrically connected to each other through a third bridge connector, as recited in claims 8-9.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	7/2/2022